DETAILED ACTION
Response to restriction was received on 6 August 2021. Claims 1-14 are pending.
Election/Restrictions
Claims 1-4 and 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6 August 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pullins (US 2016/0265533).
Regarding claim 5, Pullins discloses a screw compressor comprising: a compressor housing (compressor housing 10, par 0012) defining a compression chamber (compression chamber at the intersecting barrels 6 and 8, par 0014); a female compression screw disposed within the compression chamber (fig 1, a twin screw compressor with intersecting screw barrels 6 and 8 is disclosed, in order for the twin screws to intermesh, at least one of the screws must have indentions to accept lobes on the other screw, par 0014); a male compression screw (a twin screw compressor is disclosed, at least one screw must have lobes for the other screw to accept, par 0014) disposed within the compression chamber and interfacing with the female compression screw; a plurality of bypass ports (fig 1, bypass ports 12, 16, 18, par 0015) formed in the compressor housing and providing fluid communication through the compressor housing; 

Regarding claim 7, Pullins discloses the screw compressor of claim 5, wherein the plurality of bypass ports include at least one pair of bypass ports, each bypass port of the pair of bypass ports being positioned at a same position along a length of the compressor housing; wherein the shutter is positioned and shaped to open and close the pair of bypass ports simultaneously (spiral valve 20 opens and closes all ports along its spiral edge, effectually opening and closing each valve along that edge simultaneously).
Applicant’s specification does not explain the degree to which the bypass ports open “simultaneously.” Applicant’s specification describes a spiral valve that is known in the art that opens and closes several ports simultaneously along the edge of the spiral. Applicant’s specification does not describe a modification of the claimed spiral valve that allows the spiral valve to open the “pair of bypass port simultaneously” in a manner novel to the above ordinary functioning of the valve. Since the 
Regarding claim 8, Pullins discloses the screw compressor of claim 5, wherein the plurality of bypass ports include at least one pair of bypass ports (fig 1, 5 pairs of bypass ports are depicted), each bypass port of the pair of bypass ports being positioned at a same position along the a length of the compressor housing (fig 1 depicts the bypass ports at the same axial positions); wherein the shutter is positioned and shaped to open one bypass port of the pair of bypass ports in sequence with another bypass port of the pair of bypass ports (the spiral valve 20 rotates and opens and closes valves in a sequence axially, par 0016).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pullins.


Pullins is silent as to the ports being within a distance between the first bypass port and the second bypass port, is less than 120% of a manufacturing tolerance of the compressor housing, and greater than or equal to 100% of the manufacturing tolerance of the compressor housing. 
Nevertheless it would have been obvious to a person of ordinary skill in the art to try a distance between ports being equal to 100% of the manufacturing tolerance, which would have yielded the predictable result of using the spiral valve to “more accurately tune the capacity of the compressor (Pullins, par 0021), which is a desired effect in Pullins (par 0020-0021). A person of ordinary skill in the art would recognize that reducing the distance between ports increases linearity and precision of the spiral valve control edge because it reduces dead space between ports where the edge of the spiral valve would not control ports opening or closing. Therefore, it would have been obvious to try ports separated by 100% of manufacturing tolerances, in order to manufacture ports as close together as possible, while also being within the technical grasp of a person of ordinary skill in the art. “A person of ordinary skill has good reason to pursue the known options within his or her technical grasp,” KSR, 550 U.S. 398 415-421, 82 USPQ2d 1385, 1395-97 (2007). Furthermore, applicant has not disclosed any criticality or unexpected result of the bypass port separation distance, besides the normal operation of the spiral valve and port.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746